


Exhibit 10.31

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of March 3, 2008, by
and among JESUP & LAMONT, INC., a Florida corporation (the “Company”), and the
several subscribers signatory hereto (each such subscriber, a “Subscriber” and,
collectively, the “Subscribers”).

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), 4(6) and Rule 506 of Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, severally and not jointly, shall purchase,
an aggregate amount of between $2,000,000 (the “Minimum Amount”) and $4,000,000
of Units, each Unit consisting of (i) one share of the Company’s Series G 10%
Subordinated Cumulative Convertible Preferred Stock, par value $0.01 per share
(the “Preferred Stock”) in the form attached hereto as Exhibit A, and (ii)
warrants, in the form attached hereto as Exhibit B (the “Warrants”), to purchase
one share of the Company’s Common Stock, par value $0.01 per share (“Common
Stock) for each share of common stock into which the Preferred Stock is
convertible; provided, however, that to the extent that the total number of
shares of Preferred Stock for which each Subscriber has subscribed is not
convertible into a whole number of shares of Common Stock, the number of
warrants to be issued to such Subscriber shall rounded down to the nearest whole
number of shares . The Warrants shall be exercisable at a price of $___________
[120% of closing price of one share of Common Stock on the American Stock
Exchange on the date of this Agreement] per share (the “Warrants”). The shares
underlying the Warrants are referred to as the Warrant Shares. The per Unit
Purchase Price shall be $________ [($1,000.00 plus $0.125 per warrant included
in the Unit.] The aggregate Purchase Price shall be payable to the Company on
the Closing Date, as defined in Section 9 hereof. The shares of Preferred Stock
issuable to the Subscribers are referred to herein as the “Shares,” and the (i)
shares of Common Stock underlying the Shares, and (ii) the Common Stock paid as
a dividend on the Preferred Stock are collectively referred to herein as the
“Conversion Shares”, and the Shares, the Warrants, the Warrant Shares and the
Conversion Shares are collectively referred to herein as the “Securities”.

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and each Subscriber hereby agree as
follows:

1.   Purchase and Sale of Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions to Closing set forth in this Agreement, each
Subscriber shall purchase the Shares and Warrants for the Purchase Price
indicated on the signature page hereto, and the Company shall sell the Shares
and Warrants called for by the above price to each Subscriber. The Purchase
Price for the Shares and Warrants shall be paid in cash. On or before the
Closing Date, each Purchaser shall deliver its portion of the Purchase Price by
wire transfer to an account designated by the Company. The Company shall (i)
deliver certificates for the number of

 

--------------------------------------------------------------------------------




Shares included in the Units to be purchased hereunder by each Subscriber, and
(ii) deliver Warrants for the number of Warrants purchased hereunder by each
Subscriber to such Subscriber. Each Subscriber understands that the Shares will
not be issued until the shares of Common Stock into which they are convertible
have been approved for listing by the American Stock Exchange, and the Warrant
Shares will not be issued until they have been approved for listing by the
American Stock Exchange. The Company will not issue fractional Units but will
refund amounts in excess of the price of the nearest full number of Units which
can be purchased with the purchase price tendered hereunder. The Closing will
occur after the Company has received the Minimum Amount of subscriptions.

2.         Warrants. Promptly after the Closing Date the Company will issue one
Warrant to each Subscriber for each Share issuable to such Subscriber. The per
Warrant exercise price shall be $_______[120% of the closing price of the Common
Stock on the date of the agreement] per share. The Warrants shall be exercisable
until five years from warrant issue date.

3.         Subscriber’s Representations and Warranties. Each Subscriber hereby
represents and warrants to and agrees with the Company that:

(a)         Information on Company. The Subscriber has been furnished with or
has had access at the EDGAR Website of the Commission to the Company’s Form
10-KSB for the year ended December 31, 2006 and the Company’s Form 10-KSB for
the year ended December 31, 2005 as filed with the Commission, together with all
subsequently filed Forms 10-QSB, 8-K, and filings made with the Commission
available at the EDGAR website. The Subscriber has reviewed the risk factors
attached hereto as Exhibit C. Other than general economic conditions, events or
circumstances that may affect the industry in general, the Company has no
knowledge that any of the events or circumstances described in Exhibit C have
occurred or are likely to occur. The Subscriber has considered all factors the
Subscriber deems material in deciding on the advisability of investing in the
Securities.

(b)         Information on Subscriber. At the time the Subscriber was offered
the Securities it was, and as of the date hereof it is an “accredited investor”,
as such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. The Subscriber has the authority to
purchase and own the Securities. The Subscriber is able to bear the economic
risk of such investment and at the present time, is able to afford a complete
loss thereof.

The information set forth on the signature page hereto regarding the Subscriber
is accurate. The Subscriber has completed and returned to the Company the
Investor Questionnaire Certification attached hereto as Exhibit D.

(c)         Purchase of Common Stock and Warrants. The Subscriber is purchasing
the Securities as principal for its own account and not with a view to any
distribution thereof (this representation and warranty not limiting such
Subscriber’s right to sell the Conversion Shares and

 

2

--------------------------------------------------------------------------------




Warrant Shares pursuant to the Registration Statement (as defined below hereof)
or otherwise in compliance with applicable federal and state securities laws).

(d)         Compliance with 1933 Act. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.

(e)         Current Holdings. The Subscriber has completed and returned to the
Company, on the Selling Security holder Questionnaire and Notice attached hereto
as Exhibit E, a true and complete statement of such Subscriber’s current
holdings of the Company’s securities.

(f)         Correctness of Representations. The Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects and, unless the Subscriber otherwise notifies
the Company prior to the Closing Date (as hereinafter defined), shall be true
and correct in all material respects as of the Closing Date.

4.         Company Representations and Warranties. The Company represents and
warrants to each Subscriber that:

(a)         Corporate Existence and Qualification. The Company and each of its
subsidiaries is a corporation or other entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of their respective
incorporation, formation or organization; has the corporate or other power to
own, manage, lease and hold its properties and to carry on its business as and
where such properties are presently located and such business is presently
conducted; and is duly qualified to do business and is in good standing as a
foreign corporation in each of the jurisdictions where the character of its
properties or the nature of its business requires it to be so qualified.

(b)         Authority, Approval and Enforceability. This Agreement has been duly
executed and delivered by the Company, and the Company has all requisite
corporate power and legal capacity to execute and deliver this Agreement and all
agreements, instruments and documents executed and delivered or to be executed
and delivered by the Company in connection with the transactions provided for
hereby, to consummate the transactions contemplated hereby (collectively, the
“Collateral Agreements”), and to perform its obligations hereunder and under
this Agreement and each of the Collateral Agreements. The execution and delivery
of this Agreement and the Collateral Agreements and the performance of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all corporate action necessary on behalf of the
Company. This Agreement and each Collateral Agreement to which the Company is a
party constitutes, or upon execution and delivery will constitute, the legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as such enforcement may be limited by general equitable principles
or by applicable bankruptcy,

 

3

--------------------------------------------------------------------------------




insolvency, moratorium, or similar laws and judicial decisions from time to time
in effect which affect creditors’ rights generally.

(c)         No Default or Consents. The execution and delivery of this Agreement
and the carrying out of the transactions contemplated hereby will not:

(i)        violate or conflict with any of the terms, conditions or provisions
of the Company’s Articles of Incorporation or bylaws;

(ii)       violate any Legal Requirements applicable to the Company or any of
its subsidiaries;

(iii)      violate, conflict with, result in a breach of, constitute a default
under (whether with or without notice or the lapse of time or both), or
accelerate or permit the acceleration of the performance required by, or give
any other party the right to terminate, any contract or Permit applicable to the
Company or any of its subsidiaries; or

(iv)      require the Company or any of its subsidiaries to obtain or make any
waiver, consent, action, approval or authorization of, or registration,
declaration, notice or filing with, any private non-governmental third party or
any Governmental Authority.

(d)         No Proceedings. No suit, action or other proceeding is pending or,
to the Company’s knowledge, threatened before any Governmental Authority seeking
to restrain the Company or any of its subsidiaries or prohibit the Company’s
entry into this Agreement or prohibit the consummation of the transactions
contemplated by this Agreement, or seeking damages against the Company or any of
its subsidiaries or their properties as a result of the consummation of this
Agreement.

(e)         Capitalization; Ownership of Shares. The authorized capital stock of
the Company consists of 1,000,000 authorized shares of preferred stock, $0.01
par value per share, of which the following are issued and outstanding as of the
date hereof: 0 shares of Series A, 0 shares of Series B, 0 shares of Series C, 0
shares of Series D, 0 shares of Series E, and 819,987 shares of Series F, , and
100,000,000 authorized shares of common stock, $0.01 par value per share, of
which 11,106,442 are issued and outstanding as of the date hereof. An additional
1,622,718 shares of common stock have been subscribed but not yet issued. The
Securities issued to the Subscribers pursuant to the terms of this Agreement
will be duly authorized, validly issued, fully paid, and nonassessable. None of
the Securities will be issued to any Subscriber in violation of any preemptive
or preferential rights of any person.

(f)         No Liens on Securities. The Securities to be issued to the
Subscribers pursuant to the terms of this Agreement will be free and clear of
any liens, claims or encumbrances (“Liens”); none of the Securities will be
subject to any outstanding options, warrants, calls, or similar rights of any
other person to acquire the same, except as specifically otherwise provided for
in this Agreement, none of the Securities are subject to any restrictions on
transfer thereof; and the Company has the full power and authority to convey,
and will convey to each Subscriber, good and marketable title to the Securities,
free and clear of all Liens.

 

4

--------------------------------------------------------------------------------




(g)         Commission Documents; Financial Statements. (i) The Subscribers have
received or have had access to each statement, report, registration statement,
definitive proxy statement, and other filings (including exhibits, supplements
and schedules thereto) filed with the Commission by the Company since January 1,
2005 (collectively, the “SEC Documents”). As of their respective filing dates
(except to the extent corrected by a subsequently filed SEC Document), the SEC
Documents complied in all material respects with the requirements of the
Securities Exchange Act of 1934 (the “1934 Act”) and the Securities Act, and
none of the SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances in which they
were made, not misleading, except to the extent corrected by a subsequently
filed SEC Document. The financial statements of the Company, including the notes
thereto, included in the SEC Documents, and the financial statements of the
Company as of December 31, 2007, including the notes thereto, (the “2007 Annual
Financial Statements”), true and correct copies of which have been delivered or
made available to the Subscribers (collectively, the “Company Financial
Statements”) were complete and correct in all material respects as of their
respective dates (except to the extent corrected by a subsequently filed SEC
Document), complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto as of their respective daters, and have been
prepared in accordance with GAAP applied on a basis consistent throughout the
periods indicated (except as may be indicated in the notes thereto or, in the
case of unaudited statements included in Quarterly Reports on Form lO-Q, as
permitted by Form 10-Q of the Commission). The Company Financial Statements
fairly present the consolidated financial condition and operating results of the
Company and its subsidiaries at the dates and during the periods indicated
therein (subject, in the case of unaudited statements, to normal and recurring
year-end adjustments).

(ii)       The notes to the 2007 Annual Financial Statements contain a true,
accurate and complete description of all of the Company’s long-term debt
obligations including their respective dates of maturity, and there is no
default with respect to any of such obligations.

(iii)      All of the Company’s and each of its subsidiaries’ accounts payable
are current and not past due.

(h)         Absence of Certain Changes. Except as disclosed in any SEC Document
or in the 2007 Annual Financial Statements, since December 31, 2007, there has
not been (specifically excluding general economic conditions or events or
circumstances that have affected the industry in general) any event,
circumstance or change that has had a material adverse effect on the Company’s
or any of its subsidiary’s business, operations, prospects, properties or
financial condition.

(i)          The Company has delivered to the Subscribers a true, accurate and
complete list of all of the Company’s and its subsidiaries’ pending corporate
finance transactions (“Corporate Finance Transactions”), including a reasonable
good faith estimate of the fees that the Company or its subsidiaries expects to
receive and an estimated time table, with respect to each such Corporate Finance
Transaction. While there can be no guaranty that any Corporate Finance
Transaction shall be consummated, the Company has no reason to believe that any
Corporate

 

5

--------------------------------------------------------------------------------




Finance Transactions will not be consummated substantially in accordance with
the information so provided to the Subscribers.

(j)          Compliance with Laws. Except as otherwise set forth in any SEC
Document, the Company and its subsidiaries are in compliance with any and all
Legal Requirements applicable to the Company and its subsidiaries, except where
the failure to so comply would not have a material adverse effect on the
Company’s business, operations, prospects, properties, or financial condition.
Except as otherwise set forth in any SEC Document, neither the Company nor any
of its subsidiaries has received or entered into, any citations, complaints,
consent orders, compliance schedules, or other similar enforcement orders or
received any written notice from any Governmental Authority or any other written
notice that would indicate that the Company or such subsidiary is not currently
in compliance with all such Legal Requirements, except for failures to so comply
that would not have a material adverse effect on the Company’s business,
operations, prospects, properties, or financial condition. The Company is not
currently in violation of the Net Capital Rule (Rule 15c3-1) under the
Securities Exchange Act of 1934. Any potential write down of intangible assets
of the Company’s independent office in Long Island would not adversely affect
the Company’s Net Capital requirements pursuant to the Net Capital Rule, as of
December 31, 2007. The Company currently has no reason to believe that it will
not be able to maintain continued listing with the American Stock Exchange for
the foreseeable future.

(k)         Budget. The Company’s budget for the twelve month period ending
December 31, 2008 delivered to the Subscribers (the “Budget”), is a true, fair
and complete estimation of the Company’s projected revenues and expenses for the
year ending December 31, 2008, and the Company is not aware of any facts or
circumstances that would render the Budget materially inaccurate or misleading.

(l)          Contracts. None of the agreements or contracts to which the Company
or any of its subsidiaries is in default.

(m)        Litigation. Except as disclosed in any SEC Document, there are no
claims, actions, suits, investigations or proceedings against the Company or any
of its subsidiaries pending or, to the knowledge of the Company, threatened in
any court or before or by any Governmental Authority, or before any arbitrator,
that might have a material adverse effect on the Company’s business, operations,
prospects, properties, or financial condition (whether covered by insurance or
not) and there is no reasonable basis for any such claim, action, suit,
investigation or proceeding.

(n)         Registration; Listing. The Company is eligible to register the
resale of the Conversion Shares and Warrant Shares by the Subscribers under Form
S-3 promulgated under the 1933 Act. The Conversion Shares and Warrant Shares are
eligible for listing on the American Stock Exchange, and the Company has no
reason to believe that the Conversion Shares and Warrant Shares will not be so
listed.

(o)         Other Information. No representation or warranty made by the Company
in this Agreement, and no statement contained in any document, certificate or
schedule delivered by the

 

6

--------------------------------------------------------------------------------




Company hereunder, contains or will contain any untrue statement of a material
fact, or omits or will omit to state a material fact necessary to make the
statements contained therein, in the light of the circumstances in which they
were made, not misleading.

 

(p)         Relationships with employees and independent registered
representatives.   The Company is not currently aware of (i) the pending
termination of a relationship with one or more independent registered
representatives that would have a material adverse effect on the Company and its
subsidiaries (ii) misconduct by any of its employees that could result in
regulatory sanctions or (iii) the potential termination of a relationship with
an executive that could materially and adversely affect the Company’s
operations.

 

5.         Regulation D Offering. The offer and issuance of the Securities to
the Subscriber is being made pursuant to the exemptions from the registration
provisions of the 1933 Act afforded by Section 4(2) and 4(6) of the 1933 Act and
Rule 506 of Regulation D promulgated there under.

6.         Registration and Listing. The offer and issuance of the Securities to
the Subscriber is being made pursuant to the exemptions from the registration
provisions of the 1933 Act afforded by Section 4(2) and 4(6) of the 1933 Act and
Rule 506 of Regulation D promulgated there under.

The Company covenants and agrees with each Subscriber that on or before 30th day
after (a) the date of filing with the Commission its Annual Report on Form
10-KSB for the year 2007 or (b) the Closing Date, whichever is later (the
“Filing Date”), the Company shall prepare and file with the Commission a
Registration Statement covering the resale of the Conversion Shares and the
Warrant Shares (the “Registrable Securities”) for an offering to be made on a
continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3. The Company shall use its best commercially reasonable efforts to
cause the Registration Statement to become effective and remain effective as
provided herein. The Company shall use its best commercially reasonable efforts
to cause the Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event no later than 120 days from Closing Date, (the “Effective Date”). The
Company shall use its best efforts to keep the Registration Statement
continuously effective under the Securities Act until the date which is the
earlier date of when (i) all Registrable Securities have been sold or (ii) all
Registrable Securities may be sold immediately without registration under the
Securities Act and without volume restrictions pursuant to Rule 144, as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders. In the event that the Company (i) fails to file a Registration
Statement covering the resale of the Registrable Securities, or such
Registration Statement is not effective by the Effective Date, or (ii)
thereafter fails to cause such Registration Statement to remain effective with
respect to the Registrable Securities, as provided for above, the Company shall,
at the request of a Subscriber, use its best efforts to enable such Subscriber
to transfer its Registrable Securities pursuant to Rule 144.

(a)         (i) If, unless due to a fault of a Subscriber (i) a Registration
Statement is not filed on or prior to the Filing Date, or (ii) a Registration
Statement filed or required to be filed hereunder is not declared effective by
the Commission on or before the Effective Date, (any such failure or breach
being referred to as an “Event,” and for purposes of clause (i) or (ii) the date
on

 

7

--------------------------------------------------------------------------------




which such Event occurs being referred to as “Event Date”), then in addition to
any other rights the Subscribers may have hereunder or under applicable law, for
all or part of each 30-calendar day period in which any Event remains uncured,
the Company shall pay to each Subscriber an amount in cash, as partial
liquidated damages and not as a penalty, equal to 1.0% of the aggregate purchase
price paid by such Subscriber pursuant to this Subscription Agreement for any
Registrable Securities then held by such Subscriber that are not otherwise
eligible for resale, subject to an overall limit of partial liquidated damages
in the aggregate of 6% of the aggregate purchase price paid by such Subscriber
provided, however, that (a) in the case of (ii), if the Commission does not
declare the Registration Statement effective on or before the Effectiveness
Date, or (b), if the Commission allows the Registration Statement to be declared
effective at any time before or after the Effectiveness Date, subject to the
withdrawal of certain Registrable Securities from the Registration Statement,
and the reason for (a) or (b) is the SEC’s determination that (x) the offering
of any of the Registrable Securities constitutes a primary offering of
securities by the Company, (y) Rule 415 may not be relied upon for the
registration of any or all of the Registrable Securities, and/or (z) a holder of
any Registrable Securities must be named as an underwriter, the Subscribers
understand and agree that the Company may reduce, on a pro rata basis, the total
number of Registrable Securities to be registered on behalf of each such
Subscriber, beginning with the Conversion Shares, and the failure to include
such Registrable Securities in any Registration Statement shall not constitute
an Event and the Company shall not be required to pay any partial liquidated
damages as described above. However, the Company agrees to make its best
commercially reasonable efforts to file a registration statement with respect to
any Registrable Securities belonging to any such affected Subscriber as soon as
practicable thereafter. The partial liquidated damages pursuant to the terms
hereof shall apply on a daily pro-rata basis for any portion of a month prior to
the cure of an Event.

(b)         Transfers. The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement, to the Company, or
to an Affiliate of a Subscriber the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the 1933 Act. As a condition of transfer, any such
transferee shall agree in writing to be subject to the obligations of a
subscriber to this Agreement.

(c)         Shares Legend. Each Subscriber agrees to the imprinting, so long as
is required by this Section 6(d), of a legend on the Shares, the Conversion
Shares and the Warrant Shares, in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE
SECURITIES LAWS OR IN

 

8

--------------------------------------------------------------------------------




A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.”

(d)         Warrant Legend. Each Subscriber agrees to the imprinting, so long as
is required by this Section 6, of a legend on the Warrants, in substantially the
following form:

 

“NEITHER THIS WARRANT NOR THE COMMON STOCK WHICH MAY BE ACQUIRED UPON THE
EXERCISE HEREOF, AS OF THE DATE OF ISSUANCE HEREOF, HAS BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS
OF ANY STATE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED,
ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAW, OR IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.”

(e)         Certificates. The Company agrees to reissue certificates evidencing
the Securities without the legend set forth in Section 6(d) if at such time,
prior to making any transfer of any such Securities, such holder thereof shall
give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request. Such transfer and
removal will only be effected, (i) while a registration statement (including the
Registration Statement) covering the resale of such security is effective under
the 1933 Act, or (ii) following any resale of such Securities pursuant to Rule
144, or (iii) if such Securities are eligible for resale under Rule 144, or (iv)
if such legend is not required under applicable requirements of the 1933 Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission). The Company agrees to cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the effective date of the
Registration Statement if required by the Company’s transfer agent to effect any
requested removal of the legend pursuant to (i) above. If all or any portion of
a Warrant is exercised, or all or any portion of a Share is converted, at a time
when there is an effective registration statement to cover the resale of the
Warrant Shares or Conversion Shares, as applicable, such Warrant Shares or
Conversion Shares shall be issued free of all legends.

(f)         Acknowledgement. Each Subscriber agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 6 is predicated upon the Company’s reliance that the Subscriber
will sell any Securities pursuant to either the registration requirements of the
1933 Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.

 

9

--------------------------------------------------------------------------------




(g)         Listing. The Company covenants and agrees with each Subscriber that
it will file an application with the American Stock Exchange to list the
Conversion Shares and the Warrant Shares, in the time and manner required by the
rules of the American Stock Exchange, and will use its best efforts to prosecute
such application to effectiveness.

7.         Additional Agreement. The Company will use its best efforts to
restructure its debt obligation due to Fifth Third Bank in the principal amount
of $2,000,000.00 which is due on demand.

8.         Conditions Precedent to Obligations of the Company. The obligations
of the Company are subject to the fulfillment prior to or on the Closing Date of
the following conditions any of which may be waived by the Company in writing:

(a)         all representations and warranties of the Subscriber contained in
this Agreement shall be true and correct in all respects as of the Closing Date
with the same effect as though such representations and warranties had been made
on or as of such date; and

(b)         all agreements and covenants of the Subscriber to be performed or
complied with on or prior to the Closing Date have in all material respects been
so performed or complied with.

(c)         the Company shall have received subscriptions for the Minimum
Amount.

9.          Conditions Precedent to Obligations of the Subscriber. The
obligations of the Subscriber are subject to the fulfillment prior to or on the
Closing Date of the following conditions any of which may be waived by the
Subscriber in writing:

(a)         all representations and warranties of the Company contained in this
Agreement shall be true and correct in all respects as of the Closing Date with
the same effect as though such representations and warranties had been made on
or as of such date;

(b)         all obligations, agreements and covenants of the Company to be
performed or complied with on or prior to the Closing Date shall have, in all
respects been so performed or complied with; and

(c)         the Company shall have received subscriptions for the Minimum Amount

10.         Indemnity. The Company shall indemnify and hold harmless each
Subscriber, and their respective directors, officers, shareholders, members,
managers, and heirs and assigns from and against any and all damages,
liabilities, obligations, penalties, fines, judgments, claims, deficiencies,
losses, costs, expenses (including, without limitation, reasonable attorneys’
fees) and assessments arising out of, resulting from, or in any way related to
(a) a breach of, or the failure to perform or satisfy any of, the
representations, warranties, covenants and agreements made by the Company in
this Agreement or in any Collateral Agreement delivered by the Company pursuant
hereto, and/or (b) any claim that the Company’s Securities were issued or
acquired in violation of any applicable federal or state securities laws and the
rules and regulations respectively promulgated thereunder.

 

10

--------------------------------------------------------------------------------




11.  Miscellaneous.

(a)        Capitalized terms used in this Agreement are used as defined in this
Section 10(a) or elsewhere in this Agreement.

(i)        Governmental Authorities. The term “Governmental Authorities” shall
mean any nation or country (including but not limited to the United States) and
any commonwealth, territory or possession thereof and any political subdivision
of any of the foregoing, including but not limited to courts, departments,
commissions, boards, bureaus, agencies, ministries, self regulatory
associations, or other instrumentalities.

(ii)       Knowledge of the Company. The term “Knowledge of the Company” or like
words shall mean the knowledge of the Company’s and its subsidiaries’ respective
boards of directors, executive officers and seniors managers, and such knowledge
as any of the foregoing individuals should have obtained upon reasonable
investigation and inquiry into the matter in question.

(iii)      Legal Requirements. The term “Legal Requirements”, when described as
being applicable to any Person, shall mean any and all laws (statutory, judicial
or otherwise), ordinances, regulations, judgments, orders, directives,
injunctions, writs, decrees or awards of, and any contracts with, any
Governmental Authority, in each case as and to the extent applicable to such
Person or such Person’s business, operations or properties.

(iv)      Permits. The term “Permits” shall mean any and all permits, rights,
approvals, licenses, authorizations, legal status, orders or contracts under any
Legal Requirement or otherwise granted by any Governmental Authority.

(v)       Person. The term “Person” shall mean any individual, partnership,
joint venture, firm, corporation, association, limited liability company, trust
or other enterprise or any governmental or political subdivision or any agency,
department or instrumentality thereof.

(d)         Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such

 

 

11

--------------------------------------------------------------------------------




communications shall be: (i) if to the Company, to: Jesup & Lamont, Inc., 2170
West State Road 434, Suite 100, Longwood, Florida 32779, Attention: Chief
Financial Officer, telecopier: (407) 551-4886, with a copy to: Morse, Zelnick,
Rose & Lander, LLP, 405 Park Avenue, Suite 1401, New York, New York 10022,
Attention: Stephen Zelnick, telecopier: (212) 838-9190, (ii) if to the
Subscriber to: the address and telecopier number indicated on the signature
pages hereto.

(e)         Fees and Expenses. Assuming receipt of the Minimum Amount, the
Company will reimburse the Subscribers up to an aggregate amount of $10,000 for
each $1,000,000 (pro-rated for Subscription amounts less than $1,000,000) of
subscriptions accepted, for such Subscribers’ reasonable legal fees and
expenses, including due diligence. Except as expressly set forth herein to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

(f)         Closing. The consummation of the transactions contemplated herein
(the “Closing”) shall take place at the offices of Morse, Zelnick, Rose&Lander,
New York, New York, upon receipt of good funds at the account designated by the
Company and upon the satisfaction of all conditions to Closing set forth in this
Agreement (“Closing Date”).

(g)         Entire Agreement; Assignment. This Agreement and the other
Transaction Documents represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by the Company and the Subscriber. Neither the Company nor the
Subscriber has relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. No right or obligation of
the Company shall be assigned without prior notice to and the written consent of
the Subscriber. The Subscriber may assign any or all of its rights hereunder to
any person in connection with a transfer of any Security to such person,
provided such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the Subscriber.

(h)         Counterparts/Execution. This Agreement may be executed in any number
of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.

(i)          Law Governing this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts and waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may

 

12

--------------------------------------------------------------------------------




conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.

(j)          Equitable Adjustment. The Securities and the purchase prices of
Securities being purchased hereunder shall be equitably adjusted to offset the
effect of stock splits, stock dividends, and distributions of property or equity
interests of the Company to its shareholders occurring between the date of this
Agreement and the Closing Date.

 

(Signature Pages Follow)

 

13

--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 

JESUP & LAMONT, INC.

 

By:__________________________________________

Name:

Title:

Address for Notice:

 

2170 West State Road 434

Suite 100

Longwood, Florida 32779

Facsimile: (407) 551-4886

Attention: Chief Financial Officer

 

 

With a copy to (which shall not constitute notice):

Morse, Zelnick, Rose & Lander, LLP

405 Park Avenue, Suite 1401,

New York, New York 10022

Attention: Stephen Zelnick

Facsimile: (212) 838-9190

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

14

--------------------------------------------------------------------------------




PURCHASER SIGNATURE PAGES TO JLI SUBSCRIPTION AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser: ____________________________________________________________

Signature of Authorized Signatory of Purchaser:
______________________________________

Name of Authorized Signatory:
___________________________________________________

Title of Authorized Signatory:
____________________________________________________

Email Address of Purchaser:
_____________________________________________________

Facsimile Number of Purchaser:
___________________________________________________

 

Address for Notice of Purchaser:

 

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

 

Subscription Amount: $_______________

 

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

15

--------------------------------------------------------------------------------




EXHIBIT A (SERIES G SUBORDINATED CUMULATIVE CONVERTIBLE PREFERRED STOCK)

 

ARTICLES OF AMENDMENT

DESIGNATING

SERIES G CONVERTIBLE PREFERRED STOCK

of

JESUP & LAMONT, INC.

Pursuant to Section 607.0602 of the

FLORIDA BUSINESS Company Law

 

JESUP & LAMONT, INC., a Company organized and existing under Florida Business
Company Act (hereinafter called the “Company”), in accordance with the
provisions of Section 607.0602 thereof, DOES HEREBY CERTIFY:

FIRST:       The following Articles of Amendment were adopted at a meeting of
the Board of Directors on March , 2008 in the manner prescribed by Section
607.1002 of the Florida Business Company Act. Shareholder action was not
required.

SECOND:       That pursuant to the authority vested in the Board of Directors in
accordance with the provisions of the Articles of Incorporation of the Company
(the “Articles of Incorporation”), the said Board of Directors on March , 2008
adopted the following resolution creating a series of [ ] shares of Preferred
Stock of the Company designated as “Series G Convertible Preferred Stock,” $0.01
par value per share:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors of
this Company (the “Board”) in accordance with the provisions of its Articles of
Incorporation, a series of Preferred Stock of the Company be and it hereby is
created, and that the designation and amount thereof and the voting powers,
preferences and relative, participating, optional and other special rights of
the shares of such series, and the qualifications, limitations or restrictions
thereof are as follows:

 

Series G Cumulative Convertible Preferred Stock

 

 

1.

Designation, Amount and Par Value.

 

The designation of the series of preferred stock, $.01 par value per share, of
the Company authorized by this resolution shall be “Series G Convertible
Preferred Stock” (the “G Preferred Stock”). The maximum number of shares of the
G Preferred Stock authorized by this resolution shall be [ ]. Each share of G
Preferred Stock shall have a stated value equal to $1,000.00 (the “G Stated
Value”).

 

16

--------------------------------------------------------------------------------




 

2.

Dividends.

 

So long as any shares of the G Preferred Stock shall be outstanding, (a)
dividends shall accrue accumulatively thereon, subordinate to the Company’s
Series C and Series F Convertible Preferred Stock, and in preference to the
holders of Junior Securities (as defined below), at a dividend rate of 10
percent (10%) per annum of the Stated Value until, and (b) no dividend shall be
declared or paid on the G Preferred Stock or the Junior Securities unless and
until any accrued dividend on the Company’s Series C and Series F Convertible
Preferred Stock shall have been declared by the Company’s Board of Directors and
paid or set apart for payment by the Board. Dividends on the G Preferred Stock
shall accrue from day to day, whether or not declared by the Board, and shall be
payable, starting on the last day of the Company’s next fiscal quarter of which
such day is at least six months after the closing date pursuant to which the
applicable shares of G Preferred Stock were purchased from the Company, on the
last day of March, June, September and December or, if any such day is not a
business day, on the first business day thereafter. Each such dividend shall be
paid to the holders of record of shares of the G Preferred Stock as they appear
on the stock register of the Company on a record date as shall be fixed by the
Board. The term “Junior Securities” shall mean Common Stock and any class of
Preferred Stock, which by its terms is not entitled to receive any payment upon
liquidation until all liquidation payments required to be made to the holders of
any series of the Company’s Preferred Stock have been made.

 

Dividends on the G Preferred Stock shall be paid in shares of the Company’s
Common Stock, par value $0.01 per share (“Common Stock”). The shares of Common
Stock to be paid as a dividend shall be valued at the higher of (a) the Market
Price on the date the dividend is declared by the Company’s Board of Directors
or (b) the G Conversion Price. For purposes of this Section 2, “Market Price”
means the average of the closing price of a share of Common Stock on the
American Stock Exchange or other principal exchange on which the Common Stock is
then traded for the 15 days before the date that the dividend is declared by the
Board of Directors.

 

 

3.

Option to Repurchase.

 

The Company shall have the right, upon 30 days’ written notice to the holders of
the G Preferred Stock, at any time commencing two years after the closing date
pursuant to which the applicable shares of G Preferred Stock were purchased from
the Company, to repurchase some or all of the G Preferred Stock for an amount
equal to the G Stated Value, plus the amount of any accrued and unpaid dividends
thereon. During such notice period the Holder may elect to convert any or all
shares of G Preferred Stock, as provided herein. Notwithstanding the foregoing,
the Company shall not exercise such right if (i) such exercise would create an
event of default or breach of any negative covenant in any outstanding material
obligations to which the Company is then a party or (ii) at the time of such
proposed exercise, the shares of Common Stock into which the G Preferred Stock
is convertible may not be resold pursuant to an effective registration statement
filed with the Securities and Exchange Commission and a Series G Holder (as
defined in Section 4 below) is an affiliate (as defined in Rule 144 under the
Securities Act of 1933) of the Company, unless such Series G Holder agrees to
the Company’s exercise of such option.

 

17

--------------------------------------------------------------------------------




 

4.

Liquidation.

 

Upon any liquidation, dissolution or winding-up of the Company, whether
voluntary or involuntary (a “Liquidation”), the holders of the G Preferred Stock
(each, a “Series G Holder” and collectively, the “Series G Holders”) shall be
entitled to receive an amount equal to the G Stated Value for each share of G
Preferred Stock and all accumulated dividends, if any, payable out of the assets
of the Company, whether such assets are capital or surplus, subordinate to the
Company’s Series C and Series F. Convertible Preferred Stock and before any
distribution or payment may be made to the holders of any Junior Securities. If
the assets of the Company are insufficient to pay such amounts in full, then the
entire amount of assets to be distributed shall be distributed among the Series
G Holders ratable in accordance with the amount each such Series G Holder would
have received if such assets were sufficient to pay all such amounts in full.
The Company shall provide notice of any Liquidation to each record Series G
Holder on the day on which the Company authorizes such proposed action.

 

5.

No Payments on Junior Securities.

 

So long as any G Preferred Stock is outstanding, (i) neither the Company nor any
Subsidiary shall, directly or indirectly, redeem, purchase or otherwise acquire
any Junior Securities, or set aside any monies for such a redemption, purchase
or other acquisition, and (ii) the Company shall not pay or declare any dividend
or make any distribution on any Junior Securities, except stock dividends on the
Common Stock payable in additional shares of Common Stock.

 

6.

Registration of G Preferred Stock.

The Company shall register shares of the G Preferred Stock, upon records to be
maintained by the Company for that purpose (the “G Preferred Stock Register”),
in the name of the record Series G Holders thereof from time to time. The
Company may deem and treat the registered Series G Holder of shares of G
Preferred Stock as the absolute owner thereof for the purpose of any conversion
hereof or any distribution to such Series G Holder, and for all other purposes,
absent actual notice to the contrary.

 

7.

Registration of Transfers.

The Company shall register the transfer of any shares of G Preferred Stock in
the G Preferred Stock Register, upon surrender of certificates evidencing such
shares to the Company at its address specified herein. Upon any such
registration or transfer, a new certificate evidencing the shares of G Preferred
Stock so transferred shall be issued to the transferee and a new certificate
evidencing the remaining portion of the shares not so transferred, if any, shall
be issued to the transferring Series G Holder.

 

18

--------------------------------------------------------------------------------




 

8.

Conversion.

 

Conversion at Option of Series G Holder. At the option of any Series G Holder,
any G Preferred Stock held by such Series G Holder may be converted into shares
of Common Stock based on the then-applicable G Conversion Price. A Series G
Holder may convert G Preferred Stock into Common Stock pursuant to this
paragraph at any time and from time to time by delivering to the Company a
Conversion Notice.

 

9.

Mechanics of Conversion.

(a)         The “G Conversion Price” shall be $[100% of common stock closing
price on the date of the agreement].

(b)         The number of shares of Common Stock issuable upon any conversion of
a share of G Preferred Stock hereunder shall equal the G Stated Value divided by
the G Conversion Price, as adjusted in accordance with the provisions of Section
14, rounded to the nearest whole share, on the date (the “Conversion Date”) on
which a notice (the “Conversion Notice”) is delivered by a Holder to the
Company. The Conversion Notice must be executed by a Holder and indicate the
number of shares of G Preferred Stock that the Holder wishes to convert into
shares of Common Stock.

(c)         If any fractional interest in a share of Common Stock would, except
for the provisions of this subparagraph, be delivered upon any conversion of the
Series G Preferred Stock, the Company, in lieu of delivering the fractional
share therefor, may pay an amount to the holder thereof equal to the market
price of such fractional interest as of the date of conversion. The
determination as to whether or not to make any cash payment in lieu of the
issuance of fractional shares shall be based upon the total number of shares of
Series G Preferred Stock being converted at any one time by the holder thereof,
not upon each share of Series G Preferred Stock being converted.

(d)         Upon conversion of any G Preferred Stock, the Company shall promptly
issue or cause to be issued and cause to be delivered to or upon the written
order of the Series G Holder and in such name or names as the Series G Holder
may designate a certificate for the shares of Common Stock issuable upon such
conversion.

(e)         If a Series G Holder is converting less than all shares of G
Preferred Stock represented by the certificate or certificates delivered by such
Series G Holder to the Company in connection with such conversion, or if such
conversion cannot be effected in full for any reason, the Company shall promptly
deliver to such Series G Holder a new certificate representing the number of
shares of G Preferred Stock not converted.

 

10.

Voting Rights.

(a)          Series G Holders shall be entitled to notice of any stockholders’
meeting, in accordance with the bylaws of the Company, and shall vote with
holders of the Common Stock

 

19

--------------------------------------------------------------------------------




upon the election of directors and upon any other matter submitted to a vote of
stockholders, except those matters required by law or by the Certificate of
Incorporation to be submitted to a class vote and except as otherwise set forth
herein. The holder of each share of G Preferred Stock shall be entitled to that
number of votes as is equal to the number of shares of Common Stock into which
each share of G Preferred Stock could be converted on the record date for the
vote or consent of stockholders. Fractional votes shall not, however, be
permitted, and any fractional voting rights resulting from the above formula
(after aggregating all shares of F Preferred Stock held by each holder) shall be
disregarded.

(b)         So long as any shares of G Preferred Stock are outstanding, the
Company shall not, without the affirmative vote of the Series G Holders of two
thirds (2/3) of the shares of G Preferred Stock then outstanding, (a) alter or
change adversely the powers, preferences or rights given to the G Preferred
Stock, (b) hereafter authorize or create any class of stock ranking as to
dividends or distribution of assets upon a Liquidation senior to, or pari passu
with, the G Preferred Stock, (c) amend its certificate or articles of
incorporation or other charter documents so as to affect adversely any rights of
the Series G Holders, or (d) increase the authorized number of shares of G
Preferred Stock.

11.       Charges, Taxes and Expenses. Except as otherwise provided in this
Section, issuance of certificates for shares of G Preferred Stock shall be made
without charge to the Series G Holders for any issue or transfer tax,
withholding tax, transfer agent fee or other incidental tax or expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company; provided, however, that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the registration of any certificates for Common Stock or G Preferred Stock in
a name other than that of the Series G Holder. The Series G Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring the G Preferred Stock or receiving shares of Common Stock in
respect of the G Preferred Stock.

12.       Replacement Certificates. If any certificate evidencing G Preferred
Stock is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation hereof, or
in lieu of and substitution for such certificate, a new certificate, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested.
Applicants for a new certificate under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe.

13.       Reservation of Common Stock. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue shares of Common Stock as required hereunder, the number of
shares of Common Stock which are then issuable and deliverable upon the
conversion of (and otherwise in respect of) all outstanding G Preferred Stock
(taking into account the adjustments described in Section 14), free from
preemptive rights or any other contingent purchase rights of persons other than
the Series G Holder. The Company covenants that all shares of Common Stock so
issuable and deliverable shall, upon issuance in

 

20

--------------------------------------------------------------------------------




accordance with the terms hereof, be duly and validly authorized, issued and
fully paid and nonassessable.

 

 

14.

Certain Adjustments.

(a)         Stock Dividends and Splits. If there is any stock dividend, stock
split, or combination of shares of Common Stock of the Company, the number and
amount of shares then deliverable to the Series G Holder shall be
proportionately and appropriately adjusted; no change shall be made in the
aggregate Conversion Price, but the aggregate Conversion Price shall be
allocated among all shares deliverable to the Series G Holder after giving
effect to the adjustment.

(b)         Pro Rata Distributions. If the Company, at any time while G
Preferred Stock is outstanding, distributes to all holders of Common Stock (i)
evidences of its indebtedness, (ii) any security (other than a distribution of
Common Stock covered by the preceding paragraph), (iii) rights or warrants to
subscribe for or purchase any security, or (iv) any other asset (in each case,
“Distributed Property”), the Company will deliver to such Series G Holder upon
conversion of the G Preferred Stock, the Distributed Property that such Series G
Holder would have been entitled to receive in respect of the shares of Common
Stock for which such Series G Holder’s G Preferred Stock could have been
converted immediately prior to such record date.

(c)         Fundamental Transactions. If, at any time while G Preferred Stock is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another individual, partnership, corporation, trust, unincorporated
organization, joint venture, government or agency, political subdivision
thereof, or any other entity of any kind (collectively, “Person”), (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then upon any subsequent conversion of G Preferred Stock, each Series G Holder
shall have the right to receive, for each shares of Common Stock that would have
been issuable upon such conversion absent such Fundamental Transaction, the same
kind and amount of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of one share of
Common Stock (the “Alternate Consideration”). If holders of Common Stock are
given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then each Series G Holder shall be given the same
choice as to the Alternate Consideration it receives upon any conversion of G
Preferred Stock following such Fundamental Transaction. To the extent necessary
to effectuate the foregoing provisions, any successor to the Company or
surviving entity in such Fundamental Transaction shall issue to the Series G
Holder a new series of preferred stock consistent with the foregoing provisions
and evidencing the Series G Holders’ right to convert such preferred stock into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(c) and insuring that the G Preferred Stock (or any

 

21

--------------------------------------------------------------------------------




such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.

(d)         Calculations. All calculations under this Section shall be made to
the nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company or any of its subsidiaries,
and the disposition of any such shares shall be considered an issue or sale of
Common Stock.

(e)         Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section, the Company at its expense will promptly compute such
adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
each Series G Holder.

(f)         Notice of Corporate Events. If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its Common Stock, including without limitation any granting of rights or
warrants to subscribe for or purchase any capital stock of the Company or any of
its subsidiaries, (ii) authorizes or approves, enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction
or (iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to each Series G Holder a
notice describing the material terms and conditions of such transaction as soon
as reasonably practicable, but in any event no later than the day on which the
Company notifies its holders of Common Stock of such proposed action, and the
Company will take all steps reasonably necessary in order to insure that each
Series G Holder is given the practical opportunity to convert its G Preferred
Stock prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.

 

15.

Miscellaneous.

(a)         Theheadings are for convenience only, do not constitute a part of
this Certificate of Designations and shall not be deemed to limit or affect any
of the provisions hereof.

(b)         No waiver of any default with respect to any provision, condition or
requirement of this Certificate of Designations shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

THIRD:           Except as hereby amended, the Articles of Incorporation of the
Company shall remain the same.

FOURTH:        The effective date of this amendment shall be upon the filing of
these Articles of Amendment.

 

22

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed these Articles of Amendment to
the Articles of Incorporation of JESUP & LAMONT, INC. as of this [ ] day of [ ],
2008.

 

JESUP & LAMONT, INC.

 

 

By:

___________________________

 

Steven Rabinovici

 

Chairman

 

23

--------------------------------------------------------------------------------




EXHIBIT B (WARRANT)

 

NEITHER THIS WARRANT NOR THE COMMON STOCK WHICH MAY BE ACQUIRED UPON THE
EXERCISE HEREOF (“WARRANT SHARES”), AS OF THE DATE OF ISSUANCE HEREOF, HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED, HYPOTHECATED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAW, OR IN A TRANSACTION WHICH IS EXEMPT FROM
REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

No. W-[number]

For the Purchase of [

]

 

shares of Common Stock

 

WARRANT FOR THE PURCHASE OF

SHARES OF COMMON STOCK

OF JESUP & LAMONT, INC.

(A Florida corporation)

 

Jesup & Lamont, Inc., a Florida corporation (the “Company”), hereby certifies
that for value received:

[investor name and address]

 

or registered assigns (“Registered Holder”), is entitled, subject to the terms
set forth below, to purchase from the Company, at any time or from time to time
during the period commencing on [date], and ending at 5:00 p.m. on [date], (the
“Expiration Date”), [number of shares] fully paid and non assessable shares of
Common Stock (subject to adjustment as provided herein), $0.01 par value, of the
Company (“Common Stock”), at a per share purchase price of [$____]. The number
of shares of Common Stock purchasable upon exercise of this Warrant, and the
purchase price per share, each as adjusted from time to time pursuant to the
provisions of this Warrant, are hereinafter referred to as the “Warrant Shares”
and the “Purchase Price”, respectively.

 

1.         Exercise of Warrants. The Registered Holder of any Warrant
Certificate may exercise the Warrants, in whole or in part at any time or from
time to time at or prior to the close of business, on the Expiration Date, at
which time the Warrant Certificates shall be and become wholly void and of no
value. Warrants may be exercised by their holders as follows:

(a)         This Warrant may be exercised by Registered Holder, in whole or in
part, by the surrender of this Warrant (with the Notice of Exercise Form
attached hereto as Exhibit I duly executed by Registered Holder) at the
principal office of the Company, or at such other office or agency as the
Company may designate, accompanied by payment in full of an amount equal to the
then applicable Purchase Price multiplied by the number of Warrant Shares then
being purchased upon such exercise.

 

24

--------------------------------------------------------------------------------




(b)         Payment may be made either in lawful money of the United States or
by surrender of an outstanding note made by the Company and payable to the
Registered Holder with a balance of principal plus accrued and unpaid interest
to the date of surrender equal to the payment required. Each exercise of this
Warrant shall be deemed to have been effected immediately prior to the close of
business on the day on which this Warrant shall have been surrendered to the
Company as provided in subsection l(a) above. At such time, the person or
persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in subsection l(c) below shall be deemed
to have become the holder or holders of record of the Warrant Shares represented
by such certificates.

(c)         As soon as practicable after the exercise of the purchase right
represented by this Warrant, but in no case later than 5 business days after the
Notice of Exercise is delivered to the Company, the Company at its expense will
use its best efforts to cause to be issued in the name of, and delivered to,
Registered Holder, or, subject to the terms and conditions hereof, to such other
individual or entity as Registered Holder (upon payment by Registered Holder of
any applicable transfer taxes) may direct:

 

(i)        a certificate or certificates for the number of full shares of
Warrant Shares to which Registered Holder shall be entitled upon such exercise
plus, in lieu of any fractional share to which Registered Holder would otherwise
be entitled, cash in an amount determined pursuant to Section 3 hereof; and

 

(ii)       in case such exercise is in part only, a new warrant or warrants
(dated the date hereof) of like tenor, stating on the face or faces thereof the
number of shares currently stated on the face of this Warrant (subject to
adjustment as provided herein) minus the number of such shares purchased by
Registered Holder upon such exercise as provided in subsection l(a) above.

(d)         In case the registered holder of any Warrant certificate shall
exercise fewer than all of the Warrants evidenced by such certificate, the
Company shall promptly countersign and deliver to the registered holder of such
certificate, or to his duly authorized assigns, a new certificate evidencing the
number of Warrants that were not so exercised.

(e)         Each person in whose name any certificate for securities is issued
upon the exercise of Warrants shall for all purposes be deemed to have become
the holder of record of the securities represented thereby as of, and such
certificate shall be dated, the date upon which the Warrant certificate was duly
surrendered in proper form and payment of the Purchase Price (and of any
applicable taxes or other governmental charges) was made; provided, ¬however¬,
that if the date of such surrender and payment is a date on which the stock
transfer books of the Company are closed, such person shall be deemed to have
become the record holder of such shares as of, and the certificate for such
shares shall be dated, the next succeeding business day on which the stock
transfer books of the Company are open (whether before, on or after the
Expiration Date) and the Company shall be under no duty to deliver the
certificate for such shares until such date. The Company covenants and agrees
that it shall not cause its stock transfer books to be closed for a period of
more than 10 consecutive business days except upon consolidation, merger, sale
of all or substantially all of its assets, dissolution or liquidation or as
otherwise

 

25

--------------------------------------------------------------------------------




provided by law. The Company shall pay all documentary, stamp or other
transactional taxes attributable to the issuance or delivery of shares upon
exercise of the Warrants.

 

2.

Adjustments.

(a)         Split, Subdivision or Combination of Shares. If the outstanding
shares of the Company’s Common Stock at any time while this Warrant remains
outstanding and unexpired shall be subdivided or split into a greater number of
shares, or a dividend in Common Stock shall be paid in respect of Common Stock,
the Purchase Price in effect immediately prior to such subdivision or at the
record date of such dividend, simultaneously with the effectiveness of such
subdivision or split or immediately after the record date of such dividend (as
the case may be), shall be proportionately decreased. If the outstanding shares
of Common Stock shall be combined or reverse-split into a smaller number of
shares, the Purchase Price in effect immediately prior to such combination or
reverse split, simultaneously with the effectiveness of such combination or
reverse split, shall be proportionately increased. When any adjustment is
required to be made in the Purchase Price, the number of shares of Warrant
Shares purchasable upon the exercise of this Warrant shall be changed to the
number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Purchase Price in effect immediately prior to such adjustment,
by (ii) the Purchase Price in effect immediately after such adjustment.

(b)         Reclassification, Reorganization, Consolidation or Merger. In the
case of any reclassification of the Common Stock (other than a change in par
value or a subdivision or combination as provided for in subsection 2(a) above),
or any reorganization, consolidation or merger of the Company with or into
another corporation (other than a merger or reorganization with respect to which
the Company is the continuing corporation and which does not result in any
reclassification of the Common Stock), or a transfer of all or substantially all
of the assets of the Company, or the payment of a liquidating distribution (each
a “Fundamental Event”) then, as part of any such reorganization,
reclassification, consolidation, merger, sale or liquidating distribution,
lawful provision shall be made so that Registered Holder shall have the right
thereafter to receive upon the exercise hereof, the kind and amount of shares of
stock or other securities or property which Registered Holder would have been
entitled to receive if, immediately prior to any such reorganization,
reclassification, consolidation, merger, sale or liquidating distribution, as
the case may be, Registered Holder had held the number of shares of Common Stock
which were then purchasable upon the exercise of this Warrant. In any such case,
appropriate adjustment (as reasonably determined by the Board of Directors of
the Company) shall be made in the application of the provisions set forth herein
with respect to the rights and interests thereafter of Registered Holder such
that the provisions set forth in this Section 2 (including provisions with
respect to the Purchase Price) shall thereafter be applicable, as nearly as is
reasonably practicable, in relation to any shares of stock or other securities
or property thereafter deliverable upon the exercise of this Warrant. The
Company shall give the Registered Holder notice of any Fundamental Event at
least 30 days prior to the closing or consummation of any Fundamental Event.

(c)         Price Adjustment. No adjustment in the Purchase Price shall be
required unless such adjustment would require an increase or decrease in the
Purchase Price of at least $0.01, provided, however, that any adjustments which
by reason of this paragraph are not required to be made shall be carried forward
and taken into account in any subsequent adjustment. All

 

26

--------------------------------------------------------------------------------




calculations under this Section 2 shall be made to the nearest cent or to the
nearest 1/100th of a share, as the case may be.

(d)         Price Reduction. Notwithstanding any other provision set forth in
this Warrant, at any time and from time to time during the period that this
Warrant is exercisable, the Company in its sole discretion may reduce the
Purchase Price or extend the period during which this Warrant is exercisable.

(e)         No Impairment. The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company but will at all times in good
faith assist in the carrying out of all the provisions of this Section 2 and in
the taking of all such actions as may be necessary or appropriate in order to
protect against impairment of the rights of Registered Holder to adjustments in
the Purchase Price.

(f)         Notice of Adjustment. Immediately, upon any adjustment of the
Purchase Price, number of shares the Warrants are exercisable for, or extension
of the Warrant exercise period, the Company shall forthwith give written notice
thereto to Registered Holder describing the event requiring the adjustment,
stating the adjusted Purchase Price and the adjusted number of shares
purchasable upon the exercise hereof resulting from such event, and setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based.

3.         Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment thereof in cash on the basis of the last sale price of the Warrant
Shares on the over-the-counter market as reported by the American Stock Exchange
or on a national securities exchange on the trading day immediately prior to the
date of exercise, whichever is applicable, or if neither is applicable, then on
the basis of the then fair market value of the Warrant Shares as shall be
reasonably determined by the Board of Directors of the Company.

(a)         Limitation on Sales. The Warrant and the Warrant Shares may only be
disposed of in compliance with state and federal securities laws. In connection
with any transfer of the Warrant or the Warrant Shares other than pursuant to an
effective registration statement, the Company may require the Registered Holder
to provide to the Company an opinion of counsel selected by the Registered
Holder, the form and substance of which opinion shall be reasonably satisfactory
to the Company, to the effect that such transfer does not require registration
of such transferred Securities under the 1933 Act.

4.         The Warrant Shares issued upon exercise thereof shall be imprinted
with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE
SECURITIES LAWS

 

27

--------------------------------------------------------------------------------




OR IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.”

 

5.

Notices of Record Date. In case:

(a)         the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of any class or any other securities, or to receive any other right, or

(b)         of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, any consolidation or merger of the Company
with or into another corporation (other than a consolidation or merger in which
the Company is the surviving entity), or any transfer of all or substantially
all of the assets of the Company, or

(c)         of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

 

then, and in each such case, the Company will mail or cause to be mailed to
Registered Holder a notice specifying, as the case may be, (i) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(ii) the effective date on which such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation or winding-up is to
take place, and the time, if any is to be fixed, as of which the holders of
record of Common Stock (or such other stock or securities at the time
deliverable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation or winding-up. Such
notice shall be mailed at least twenty (20) days prior to the record date or
effective date for the event specified in such notice, provided that the failure
to mail such notice shall not affect the legality or validity of any such
action.

6.         Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such shares of Common Stock and other stock, securities and property, as from
time to time shall be issuable upon the exercise of this Warrant. The Company
shall apply for listing, and obtain such listing, for the Warrant Shares on the
American Stock Exchange, at the earliest time that such listing may be obtained
in accordance with the rules and regulations of the American Stock Exchange. All
shares that may be issued upon exercise of this Warrant shall, at the time of
issuance, be duly authorized, fully paid and non-assessable.

7.         Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor. This Warrant is exchangeable for new Warrants (containing
the same terms as this Warrant) each representing the right to purchase such
number of shares as shall be designated by

 

28

--------------------------------------------------------------------------------




the Registered Holder at the time of surrender (but not exceeding in the
aggregate the remaining number of shares of Common Stock which may be purchased
hereunder.

 

8.

Transfers, etc.

(a)         The Company will maintain a register containing the names and
addresses of Registered Holders. A Registered Holder may change his, her or its
address as shown on the warrant register by written notice to the Company
requesting such change.

(b)         Until any transfer of this Warrant is made in the warrant register,
the Company may treat Registered Holder as the absolute owner hereof for all
purposes, provided, however, that if and when this Warrant is properly assigned
in blank, the Company may (but shall not be obligated to) treat the bearer
hereof as the absolute owner hereof for all purposes, notwithstanding any notice
to the contrary.

9.         No Rights as Stockholder. Until the exercise of this Warrant,
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company.

10.       Successors. The rights and obligations of the parties to this Warrant
will inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, assigns, pledgees, transferees and purchasers.
Without limiting the foregoing, the registration rights set forth in this
Warrant shall inure to the benefit of Registered Holder and Registered Holder’s
successors, heirs, pledgees, assignees, transferees and purchasers of this
Warrant and the Warrant Shares.

11.       Change or Waiver. Any term of this Warrant may be changed or waived
only by an instrument in writing signed by the party against which enforcement
of the change or waiver is sought.

12.       Headings. The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.

13.       Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York as such laws are applied to
contracts made and to be fully performed entirely within that state between
residents of that state.

14.       Jurisdiction and Venue. The Company and Registered Holder (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Warrant shall be instituted exclusively in New York State Supreme Court, County
of New York or in the United States District Court for the Southern District of
New York, (ii) waives any objection to the venue of any such suit, action or
proceeding and the right to assert that such forum is not a convenient forum for
such suit, action or proceeding, and (iii) irrevocably consent to the
jurisdiction of the New York State Supreme Court, County of New York, and the
United States District Court for the Southern District of New York in any such
suit, action or proceeding, and the Company and Registered Holder further agree
to accept and acknowledge service or any and all process which may be served in
any such suit, action or proceeding in New York State Supreme Court, County of
New York or in the United States District Court for the Southern District of New
York and

 

29

--------------------------------------------------------------------------------




agrees that service of process upon it mailed by certified mail to its address
shall be deemed in every respect effective service of process upon it in any
suit, action or proceeding.

15.       Mailing of Notices, etc. All notices and other communications under
this Warrant (except payment) shall be in writing and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipt delivery, by facsimile delivery or, if mailed, postage prepaid, by
certified mail, return receipt requested, as follows:

 

to Registered Holder:

[insert contact details for holder]

 

to the Company:

Jesup & Lamont, Inc.

2170 West State Road 434

Suite 100

Longwood, Florida 32779

Attention: Chief Financial Officer

Fax: (407) 551-4886

 

with a copy to:

Morse, Zelnick, Rose & Lander LLP

405 Park Avenue

New York, New York 10022

Attention: Stephen Zelnick, Esq.

Fax: (212) 838-9190

 

or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted to, or from, as the case may be, the
delivery in person or by mailing.

 

Dated: [insert date]

JESUP & LAMONT, INC.

 

By:_________________________

[NAME]

[TITLE]

30

--------------------------------------------------------------------------------




EXHIBIT I

 

NOTICE OF EXERCISE

 

TO:

Jesup & Lamont, Inc.

2170 West State Road 434

Suite 100

Longwood, Florida 32779

Attention: Chief Financial Officer

 

1.          The undersigned hereby elects to purchase________shares of the
Common Stock of Jesup & Lamont, Inc., pursuant to terms of the attached Warrant,
and tenders herewith payment of the purchase price of such shares in full,
together with all applicable transfer taxes, if any.

 

2.          Please issue a certificate or certificates representing said shares
of the Common Stock in the name of the undersigned or in such other name as is
specified below. If the attached Warrant is exercisable for a greater number of
shares than the number set forth in paragraph 1, then please issue another
Warrant in the name of the undersigned or in such other name as is specified
below exercisable for the remaining number of shares.

 

3.          The undersigned represents that it will sell the shares of Common
Stock pursuant to an effective Registration Statement under the Securities Act
of 1933, as amended, or an exemption from registration thereunder.

 

 

(Name)

 

(Address)

 

(Taxpayer Identification Number)

[print name of Registered Holder]

By:

Title:

Date:

 

31

--------------------------------------------------------------------------------




EXHIBIT C (RISK FACTORS)

 

Failure of our securities brokerage subsidiaries to maintain required minimum
net capital may subject them to fines, penalties and other sanctions including
suspension or expulsion as broker-dealers.

Our broker dealer subsidiaries, Empire Financial Group and Jesup & Lamont, are
subject to the requirements of the Net Capital Rule (Rule 15c3-1) under the
Securities Exchange Act of 1934, which requires the maintenance of minimum net
capital and requires that the ratio of aggregate indebtedness to net capital,
both as defined, should not exceed 15 to 1. Net capital and related ratio of
aggregate indebtedness to net capital, as defined, may fluctuate on a daily
basis.

Failure to maintain the required net capital may subject EFG and/or Jesup to
suspension or revocation of registration by the SEC and suspension or expulsion
by the NASD and other regulatory bodies and ultimately could require EFG’s
and/or Jesup’s liquidation. The Net Capital Rule prohibits payments of
dividends, redemption of stock, the prepayment of subordinated indebtedness and
the making of any unsecured advance or loan to a shareholder, employee or
affiliate, if the payment would reduce the firm’s net capital below a certain
level.

 

Failure to maintain American Stock Exchange Listing

We cannot assure you that we will be able to continue to satisfy the
requirements necessary to remain listed on the American Stock Exchange (“AMEX”)
or that the AMEX will not change its rules or take actions to delist our common
stock. In this regard, we have received a notice from the Amex that we do not
currently meet its requirement with respect to the required number of
independent directors. If for any reason, our stock were to be delisted from the
AMEX, we may not be able to list our common stock on another national exchange
or market. If our common stock is not listed on a national exchange or market,
the trading market for our common stock may become illiquid. Upon any such
delisting, our common stock could become subject to the penny stock rules of the
SEC, which generally are applicable to equity securities with a price of less
than $5.00 per share, other than securities registered on certain national
securities exchanges or quoted on the NASDAQ system, provided that current price
and volume information with respect to transactions in such securities is
provided by the exchange or system. The penny stock rules require a
broker-dealer, before a transaction in a penny stock not otherwise exempt from
the rules, to deliver a standardized risk disclosure document prepared by the
SEC that provides information about penny stocks and the nature and level of
risks in the penny stock market. The broker-dealer also must provide the
customer with bid and ask quotations for the penny stock, the compensation of
the broker-dealer and its salesperson in the transaction and monthly account
statements showing the market value of each penny stock held in the customer’s
account. In addition, the penny stock rules require that, before a transaction
in a penny stock that is not otherwise exempt from such rules, the broker-dealer
must make a special written determination that the penny stock is a suitable
investment for the purchaser and receive the purchaser’s written agreement to
the transaction. As a result of these requirements, if our common stock were to
become subject to the penny stock rules, it is likely that the price of our
common stock would decline and that our stockholders would find it more
difficult to sell their shares.

 

32

--------------------------------------------------------------------------------




Failure to successfully transition the Long Island Office

In March 2007, we acquired the independent office in Long Island. Due to the
uncertainty of several factors such as the ability to retain the brokers, market
conditions and regulatory factors, there is no assurance that the intangible
assets to be recorded under purchase accounting will not be written down in the
future as impaired assets.

 

We are at competitive disadvantages to a number of companies.

 

Our competitors generally have greater marketing, financial and technical
resources than ours. These competitors can offer a wider range of services and
financial products than we can. Our competitors also have greater name
recognition and more extensive client bases. These competitors may be able to
respond more quickly to new or changing opportunities, technologies and client
requirements and may be able to undertake more extensive promotional activities,
offer more attractive terms to clients and adopt more aggressive pricing
policies. Moreover, current and potential competitors have established or may
establish cooperative relationships among themselves or with third parties or
may consolidate to enhance their services and products. We expect that new
competitors or alliances among competitors will emerge and may acquire
significant market share. We cannot operate successfully, and may not be able to
continue to operate, unless we overcome these competitive disadvantages.

 

Control of our Company by a single shareholder limits the power of other
shareholders to influence decisions.

 

EFH Partners and its individual members beneficially own approximately 40.56 %
of our outstanding common stock. As a result of their stock ownership EFH
Partners can elect all of our directors and approve or disapprove all matters
requiring stockholder approval, such as selling substantially all of our assets,
merging with another entity or changing our Certificate of Incorporation. EFH’s
controlling position effectively limits the voting power of other stockholders.
Further, the Chairman of our Board of Directors is also co-managing director of
EFH Partners, further increasing EFH Partners’ influence over our business and
affairs. Additionally, EFH Partners acquired its controlling position in
mid-2005 and it is too early for investors to analyze the effect of its
position.

 

The occurrence of losses not reflected on our statement of financial condition
could reduce our operating results and impair our liquidity without adequate
prior notice to investors.

 

Retail customer transactions are cleared through the clearing broker on a fully
disclosed basis. In the event that customers default in payments of funds or
delivery of securities, the clearing broker may charge the Company for any loss
incurred in satisfying the customer’s obligations. Additional credit risk occurs
if the clearing brokers of affiliates do not fulfill their obligations. Though
we regularly monitor the activity in our customer accounts for compliance with
margin requirements, rapid change in market value or lack of liquidity for
securities held in margin accounts could impose losses on us. In addition, we
have sold securities which we do not currently own and therefore will be
obligated to purchase the securities at a future date. We have recorded these
obligations in our financial statements at December 31, 2006 at the market
values

 

33

--------------------------------------------------------------------------------




of the securities and will incur a loss if the market value increases subsequent
to December 31, 2006. The occurrence of these off-balance sheet losses could
impair our liquidity and force us to reduce or curtail operations.

 

Concentrations of credit risk increase the risk of material harm from defaults.

We are engaged in various trading and brokerage activities in which
counterparties primarily include broker-dealers, banks and other financial
institutions. In the event counterparties do no fulfill their obligations, we
may be exposed to risk. The risk of default depends on the creditworthiness of
the counterparty or issuer of the instrument. It is our policy to review, as
necessary, the credit standing of each counterparty. Our cash in bank accounts,
at times, exceeds the Federal Deposit Insurance Corporation (“FDIC”) insurable
limit of $100,000. We have not experienced any previous losses due to this
policy. The concentration of these credit risks increases the magnitude of the
harm we would suffer in the event of default.

 

Potential losses or sanction as a result of employee misconduct

Employee misconduct could result in regulatory sanctions and unanticipated costs
to us. Because our business involves handling cash and marketable securities on
behalf of our customers, employee misconduct could result in unknown and
unmanaged risks or losses. Misconduct by employees could also include binding us
to transactions that exceed authorized limits or present unacceptable risks or
unauthorized or unsuccessful activities. If these losses are significant they
could materially reduce our income and impair our liquidity.

 

Market price fluctuations could result in lost revenues to us and adversely
affect our profitability.

Our order execution services involve the purchase and sale of securities
predominantly as principal, instead of buying and selling securities as an agent
for our customers. As a result, we may own securities or may be required to buy
or sell securities to complete customer transactions. During the period that we
own the securities or may be required to buy or sell securities, market prices
could fluctuate significantly which could result in lost revenues to us and
adversely affect our profitability.

 

Termination of business relationships with us by our network of independent
registered representatives

Our independent registered representatives could terminate their relationships
with us on little or no notice and could associate with another broker-dealers.
The independent registered representatives can transfer their client accounts
which could adversely affect our revenues.

Our administrative costs, including compliance with section 404 of the
Sarbanes-Oxley Act, will be significantly higher than they are now, which will
make it more difficult for us to be profitable and effect our cash flow.
Difficulties in complying with section 404 of the Sarbanes-Oxley Act would
affect our market value.

The Sarbanes-Oxley Act of 2002, as well as new rules subsequently implemented by
the Securities and Exchange Commission and the AMEX, have imposed various new
requirements

 

34

--------------------------------------------------------------------------------




on public companies, including requiring changes in corporate governance
practices. Our management and other personnel will need to devote a substantial
amount of time to these compliance requirements. Moreover, these rules and
regulations increase our legal and financial compliance costs and make some
activities more time-consuming and costly.

In particular, the Sarbanes-Oxley Act requires, among other things, that we
maintain effective internal control over financial reporting and disclosure
controls and procedures. Commencing in 2007, we will be required to perform
system and process evaluation and testing of our internal control over financial
reporting to allow management to report on the effectiveness of our internal
control over financing reporting, as required by Section 404 of the
Sarbanes-Oxley Act. Beginning in 2008, our independent registered public
accounting firm will be required to evaluate and test our internal control over
financial reporting, and to issue an opinion on the effectiveness of our
internal control over financial reporting for our financial year ending December
31, 2008. Our testing, or the subsequent testing by our independent registered
public accounting firm, may reveal deficiencies in our internal control over
financial reporting that are deemed to be material weaknesses. Our compliance
with Section 404 will require that we incur a substantial accounting expense and
expend a significant amount of management’s time on compliance-related issues.
We currently do not have an internal audit group, and we will evaluate the need
to hire additional accounting and financial staff with appropriate public
company experience and technical accounting knowledge. If we are not able to
comply with the requirements of Section 404 in a timely manner, or if we or our
independent registered public accounting firm identifies deficiencies in our
internal control over financial reporting that are deemed to be material
weaknesses, the market price of our stock could decline and we could be subject
to sanctions or investigations by the Securities and Exchange Commission, the
AMEX or other regulatory authorities, which would require additional financial
and management resources. In addition, if we are unable to meet filing deadlines
for reports required by the Securities Exchange Act, our securities could be
delisted from the AMEX. If our securities were delisted, trading, if any, in our
securities would be conducted in the over the counter market on the NASD’s “OTC
Bulletin Board.” Consequently, the liquidity of our securities could be
impaired.

Future sales or the potential for sale of a substantial number of shares of
common stock could cause the trading price of our common stock to decline. Sales
of a substantial number of shares of our common stock in the public markets, or
the perception that these sales may occur, could cause the market price of our
stock to decline and could materially impair our ability to raise capital
through the sale of additional equity securities. We had 11,106,442 shares of
common stock issued and outstanding at February 29, 2008 and an additional
13,531,170 shares of common stock underlying options, warrants and convertible
securities. The exercise or conversion of these securities and the sale of the
underlying shares could depress the price of our common stock.

The existence of outstanding options, warrants, convertible preferred stock and
convertible debt could impair our ability to raise capital through subsequent
equity offerings.

The existence of outstanding options, warrants, convertible preferred stock, and
convertible debt may adversely affect the terms at which we could obtain capital
through additional equity financings. The holders of these options, warrants and
convertible preferred stock have the opportunity to profit from a rise in the
value or market price of our common stock and to exercise or convert them at a
time when we could obtain equity capital on more favorable

 

35

--------------------------------------------------------------------------------




terms than those contained in these securities. The existence of these
securities could impair our ability to raise capital through subsequent equity
offerings.

We may issue shares of preferred stock in the future, which could depress the
price of our stock.

Our corporate charter authorizes us to issue shares of “blank check” preferred
stock. Our board of directors has the authority to fix and determine the
relative rights and preferences of preferred shares, as well as the authority to
issue such shares, without further shareholder approval.

We may experience significant fluctuations in our quarterly operating results
due to the nature of our business and therefore may fail to meet profitability
expectations.

Our revenue and operating results may fluctuate from quarter to quarter and from
year to year due to a combination of factors, including fluctuating gains and
losses in our trading income, turnover in our brokers, and the level of
investment banking transactions completed by us and the level of fees we receive
from those transactions. Accordingly, our operating results may fluctuate
significantly in any particular quarter or year.

We may incur significant losses from trading and investment activities due to
market fluctuations and volatility.

We may maintain trading and investment positions in the equity markets. To the
extent that we own securities, i.e., long positions, a downturn in those markets
could result in losses from a decline in the value of those long positions.
Conversely, to the extent that we have sold securities that we do not own, i.e.,
short positions, an upturn in those markets could expose us to potentially
unlimited losses as we attempt to cover our short positions by acquiring assets
in a rising market.

We may from time to time have a trading strategy consisting of holding a long
position in one security and a short position in another security from which we
expect to earn revenues based on changes in the relative value of the two
securities. If, however, the relative value of the two securities changes in a
direction or manner that we did not anticipate or against which we are not
hedged, we might realize a loss in those paired positions. In addition, we
maintain trading positions that can be adversely affected by the level of
volatility in the financial markets, i.e., the degree to which trading prices
fluctuate over a particular period, in a particular market, regardless of market
levels.

 

Our business could be adversely affected by a downturn in the financial markets.

As a securities broker-dealer, our business is materially affected by conditions
in the financial markets and economic conditions generally, both in the United
States and elsewhere around the world. Many factors or events could lead to a
downturn in the financial markets including war, terrorism, natural catastrophes
and other types of disasters. These types of events could cause people to begin
to lose confidence in the financial markets and their ability to function
effectively. If the financial markets are unable to effectively prepare for
these types of

 

36

--------------------------------------------------------------------------------




events and ease public concern over their ability to function, our revenues are
likely to decline and our operations will be adversely affected.

 

Our revenues may decline in adverse market or economic conditions.

 

Our investment banking revenues, in the form of financial advisory and
underwriting fees, are directly related to the number and size of the
transactions in which we participate and therefore may be adversely affected by
any downturn in the securities markets. Additionally, a downturn in market
conditions may lead to a decline in the volume of transactions that we execute
for our customers and, therefore, to a decline in the revenues we would
otherwise receive from commissions and spreads. Should these adverse financial
and economic conditions appear and persist for any extended period of time, we
will incur a further decline in transactions and revenues that we receive from
commissions and spreads.

 

We depend on our senior employees and the loss of their services could harm our
business.

 

Our success is dependent in large part upon the services of several of our
senior executives and employees. We do not maintain and do not intend to obtain
key man insurance on the life of any executive or employee. If our senior
executives or employees terminate their employment with us and we are unable to
find suitable replacements in relatively short periods of time, our operations
may be materially and adversely affected.

 

Our risk management policies and procedures may leave us exposed to unidentified
risks or an unanticipated level of risk.

 

The policies and procedures we employ to identify, monitor and manage risks may
not be fully effective. Some methods of risk management are based on the use of
observed historical market behavior. As a result, these methods may not predict
future risk exposures, which could be significantly greater than the historical
measures indicate. Other risk management methods depend on evaluation of
information regarding markets, clients or other matters that are publicly
available or otherwise accessible by us. This information may not be accurate,
complete, up-to-date or properly evaluated. Management of operational, legal and
regulatory risk requires, among other things, policies and procedures to
properly record and verify a large number of transactions and events. We cannot
assure you that our policies and procedures will effectively and accurately
record and verify this information.

 

We seek to monitor and control our risk exposure through a variety of separate
but complementary financial, credit, operational and legal reporting systems. We
believe that we effectively evaluate and manage the market, credit and other
risks to which we are exposed. Nonetheless, the effectiveness of our ability to
manage risk exposure can never be completely or accurately predicted or fully
assured. For example, unexpectedly large or rapid movements or disruptions in
one or more markets or other unforeseen developments can have a material adverse
effect on our results of operations and financial condition. The consequences of
these developments can include losses due to adverse changes in inventory
values, decreases in the liquidity of trading positions, higher volatility in
earnings, increases in our credit risk to customers as well as to third parties
and increases in general systemic risk.

 

37

--------------------------------------------------------------------------------




Credit risk exposes us to losses caused by financial or other problems
experiences by third parties.

 

We are exposed to the risk that third parties, owing us money, securities or
other assets will not perform their obligations. These parties include:

 

 

•

trading counterparties;

 

•

customers;

 

•

clearing agents;

 

•

exchanges;

 

•

clearing houses; and

 

•

other financial intermediaries as well as issuers whose securities we hold.

 

These parties may default on their obligations owed to us due to bankruptcy,
lack of liquidity, operational failure or other reasons. This risk may arise,
for example, from:

 

 

•

holding securities of third parties;

 

•

executing securities trades that fail to settle at the required time due to
non-delivery by the counterparty or systems failure by clearing agents,
exchanges, clearing houses or other financial intermediaries; and

 

•

extending credit to clients through bridge or margin loans or other
arrangements.

 

Significant failures by third parties to perform their obligations owed to us
could adversely affect our revenues and perhaps our ability to borrow in the
credit markets.

 

Intense competition from existing and new entities may adversely affect our
revenues and profitability.

 

The securities industry is rapidly evolving, intensely competitive and has few
barriers to entry. We expect competition to continue and intensify in the
future. Many of our competitors have significantly greater financial, technical,
marketing and other resources than we do. Some of our competitors also offer a
wider range of services and financial products than we do and have greater name
recognition and a larger client base. These competitors may be able to respond
more quickly to new or changing opportunities, technologies and client
requirements. They may also be able to undertake more extensive promotional
activities, offer more attractive terms to clients, and adopt more aggressive
pricing policies. We may not be able to compete effectively with current or
future competitors and competitive pressures faced by us may harm our business.

 

38

--------------------------------------------------------------------------------




EXHIBIT D (INVESTOR QUESTIONNAIRE CERTIFICATION)

 

39

--------------------------------------------------------------------------------




EXHIBIT E (SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE)

 

40

--------------------------------------------------------------------------------